In his motion for rehearing appellant insists that the failure of the trial court to give his special charge No. 2 was such error as should call for a reversal. Said requested charge is as follows:
"You are further instructed that should you find and believe from the evidence that there was a still found at the place where defendant was then living and that said still was in operation at the time same was found by the officers, still you would not be authorized to return a verdict of guilty against the defendant unless you further find and believe from the evidence beyond a reasonable doubt that defendant was then engaged in the operation of said still and that said still at the time was manufacturing spirituous, vinous and malt liquor as charged in the indictment, and should you have a reasonable doubt of defendant's participating in the operation of said still, you will give him the benefit of said doubt and acquit him."
We find in the charge of the court as given the following:
"Should you find, or have a reasonable doubt thereof, that although some one committed the offense charged against defendant at the dugout testified about and at or about the 15th day of March, 1922, yet should you further find that at the time such offense was committed, if you find it was committed, said defendant was at another and different place, you will find defendant `not guilty.'"
Should you find, or have a reasonable doubt thereof, that at the time the liquor testified about was made, if you find it was made, that said defendant did not make it, nor assist anyone in making it, you will find him `not guilty.'"
The court gave a special charge on circumstantial evidence requested by the appellant which in words told the jury that they must believe that the testimony excluded every other reasonable hypothesis or conclusion than that of the defendant's guilt and must produce in their minds a reasonable and moral certainty that he committed the offense charged in the indictment. We find ourselves unable to believe that the giving of said special charge would have caused the jury to arrive at a different conclusion from that reached by them herein. *Page 532 
We have considered the matters raised by appellant in this motion but are constrained to believe the case correctly decided on original presentation, and the motion for rehearing will be overruled.
Overruled.